Citation Nr: 1738893	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  10-06 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for degenerative arthritis of the thoracolumbar spine.  

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of right knee tibial plateau fracture, postoperative. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to August 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In April 2015, the Veteran testified before the undersigned at a Board hearing in San Antonio, Texas.  A transcript of that hearing has been associated with the claims file and reviewed. 

This case was previously before the Board in July 2015, at which time it was remanded for further development.  As the requested development has not been completed, the Board must remand to ensure compliance with the July 2015 Remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

In July 2015, the Board remanded and directed the AOJ to schedule the Veteran for VA examinations to assess the severity of his back and right knee disabilities, and to issue a supplemental statement of the case (SSOC) for any benefit sought on appeal that remained denied.  Unbeknownst to the Board at the time, the Veteran had been afforded a back examination a few days prior.  The Veteran was not afforded a right knee examination, and the AOJ did not issue an SSOC as to the issues on appeal prior to returning the case to the Board.  Thus, a remand is necessary to ensure compliance with these directives.  See Stegall, 11 Vet. App. at 271.  

Additionally, the VA examiner who conducted the July 2015 back examination noted that pain was exhibited on forward flexion, right lateral flexion, and left forward flexion, resulting in functional loss.  However, the examiner did not note at which degree objective evidence of pain is exhibited so as to allow the Board to consider the functional impact of pain on range of motion.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (stating that the examiner must make a clear notation regarding "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain").  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination with an appropriate VA examiner to assess the nature and severity of his right knee disability.  The examiner should be provided and review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Test range of motion and consider pain on both passive and active motion, in both weight-bearing and non-weight-bearing positions, for both the right and left knees.  

The examiner should determine whether the right knee disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups, or pain.  These determinations should be expressed in terms of degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, or pain, both during flare-ups and after repetitive use over time.  

The examiner should also indicate the presence or absence of lateral instability and/or recurrent subluxation in the Veteran's right knee, if any.  If instability is present, the examiner should state whether such instability is slight, moderate, or severe.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

2.  Schedule the Veteran for an examination with an appropriate VA examiner to assess the nature and severity of his lumbosacral spine disability.  The examiner should be provided and review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Test range of motion and consider pain on both passive and active motion, in both weight-bearing and non-weight-bearing positions.  The examiner should specifically identify the degree at which pain results in functional limitation of motion in forward flexion, extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

3.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




